Dear Mr. Cali:
In your letter of June 12, 1986, you requested an opinion regarding the question of whether active duty officers and/or city employees planning to qualify for chief of police should take a leave of absence to seek the position.
La. R.S. 42:61  et seq. discusses the topic of Dual Office Holding. The statutes do not mention pre-election activities. They provide certain prohibitions for dual office holding after one has been elected or appointed to an office.
A general research of the law reveals no statutes dealing with pre-election activities and the requirement of a leave of absence. Therefore, neither the active duty officer, nor the city employee would be required to take a leave of absence to prepare for the election for such position.
Of course, the active duty officer and/or city employee should take care to prevent any campaign activities from interferring with the fulfillment of their job or office responsibilities.
Therefore, it is the opinion of this office that leave of absence is not required when an active duty officer and/or city employee seeks the position of chief of police.
Sincerely,
                                 WILLIAM J. GUSTE, JR. Attorney General
                                 BY: _____________________________ L. ADRIENNE DUPONT Staff Attorney
LAD/JE/cnw